Citation Nr: 0203559	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for coccygectomy, L2-
3-4-5 bulging discs and degenerative joint disease of the 
lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had inactive duty training from November 26 to 
28, 1976, during which time he sustained the injury from 
which his service-connected disability arose.  He had 
numerous other periods of active duty for training or 
inactive duty training. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.  By this rating decision, the RO confirmed a 10 
percent rating for service-connected coccygectomy with L2-L3, 
L3-L4, and L4-L5 bulging discs and degenerative joint disease 
of the lumbar spine, and denied entitlement to a total rating 
for individual unemployability.

The veteran testified before a hearing officer at the RO in 
December 1999.  By an October 2001 rating decision, the RO 
increased the rating for coccygectomy, L2-3-4-5, bulging 
discs and degenerative joint disease of the lumbar spine, to 
40 percent, effective from November 23, 1998 (the date of his 
claim for increased rating).  By the same rating decision, 
the RO continued to deny entitlement to a total rating for 
individual unemployability.       


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
severe limitation of lumbar spine motion, loss of 
coordination and balance, and pronounced symptoms of 
intervertebral disc syndrome with characteristic pain and 
demonstrable muscle spasm and neurological findings, with 
little intermittent relief.

2.  The coccygectomy is manifested by painful residuals not 
overlapping or duplicating those associated with the lumbar 
spine disability. 

3.  The veteran has significant non-service connected 
disabilities that contribute substantially to his inability 
to work.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for L2-3-
4-5 bulging discs and degenerative joint disease of the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001).

2.  A separate 10 percent rating for residuals of 
coccygectomy under Diagnostic Code 5298 is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.66, 4.71a, Diagnostic Code 5298 (2001).  

3.  A total disability rating for compensation based on 
individual unemployability due to the service-connected 
disability is not warranted.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that, while on inactive duty 
training in November 1976, the veteran injured his left leg 
and twisted his low back in a parachute jump from a 
helicopter.  Initially, his low back was tender at L4-5.  
Neurological examination was intact.  The initial impression 
was rule out back injury versus soft tissue injury.  The 
veteran subsequently sought treatment complaining of low back 
pain and difficulty walking and standing.  No fracture was 
reported.  Upon examination, a large hematoma was found on 
his right buttock, which was tender to palpation.  The 
veteran was diagnosed as having a buttock contusion and 
sacrococcyx trauma.  

By a February 1978 rating decision, the RO granted service 
connection for coccygodynia, and assigned a noncompensable 
rating for this disability, effective from July 26, 1977.

In May 1978, after complaining of a three-year history of 
coccygodynia, the veteran was hospitalized at a VA facility, 
where he underwent a coccygectomy.  Post-surgery recovery was 
uneventful.  

By a December 1979 rating decision, the RO increased the 
rating for service- connected coccygectomy to 10 percent, 
effective from May 23, 1979.

In a May 1998 statement, the veteran indicated that he was 
seeking an increased rating for his service-connected 
condition.

He underwent a VA spine examination in July 1998.  He 
complained of moderate low back pain associated with cramps 
and tingling in the arms and legs.  There was no bowel or 
bladder dysfunction.  At the time of the examination, the 
veteran was taking a non-steroidal anti-inflammatory drug 
(NSAID), which provided relief of pain for two or three 
hours.  During the prior year, he had been treated with 
medications and rest.  He reported having to use a wheelchair 
for long-distance ambulation due to an inability to remain in 
a prolonged standing position.  The veteran was retired.  He 
claimed he had been unable to work since 1987 as a chief of 
production.  He said he could not drive a car or bend.  

During the examination, range of motion measurements of the 
lumbar spine were attempted, but the veteran had severe loss 
of coordination and balance.  Since he could have fallen, the 
examiner did not conduct these measurements.  There was 
severe objective evidence of painful motion in all movements 
in the wheelchair.  There was severe spasm and tenderness to 
palpation of the lumbosacral paravertebral muscles.  There 
was weakness of both ankle dorsiflexor muscles with a muscle 
strength graded 4/5.  These muscles were the extensor 
hallucis longus.  There were no postural abnormalities nor 
any fixed deformities of the back.  The veteran had mild 
generalized muscular atrophy of the lower extremities.  He 
had a negative straight leg raising bilaterally.  He had 
absent ankle jerks bilaterally.  He had diminished knee jerk 
+1 bilaterally.  He had diminished direction sense in the 
arms and legs.  He had diminished pinprick and smooth 
sensation diffusely in arms and legs.  He could walk with the 
assistance of two persons and remain in a standing position 
for several minutes.

The veteran was diagnosed as having degenerative joint 
disease of the lumbar spine (shown by 1996 x-rays), status 
post resection of the distal section of the coccyx, small 
soft tissue calcification noted on the anterior aspect of the 
distal coccyx by x-ray of the sacrum and coccyx, and L2-L3, 
L3-L4, and L4-L5 bulging discs and degenerative joint disease 
by CT scan of the lumbar spine.  

A CT of the lumbar spine was performed in August 1998.  This 
revealed anterior and lateral bridging osteophytes throughout 
the lumbar segments due to degenerative spondylosis.  
Minimally circumferential bulging discs were found at L2-L3 
and at L3-L4, with no evidence of herniation.  Hypertrophic 
changes of the facet joints and a minimally circumferential 
bulging disc were noted at L4-L5, with no evidence of 
herniation.  No disc herniation was seen at L5-S1, although 
hypertrophic changes of the facet joints bilaterally were 
noted. 

In an August 1998 follow-up opinion, the VA examiner 
concluded that the diagnoses made in July 1998 were all 
related to the veteran's service-connected coccygectomy.

By an October 1998 rating decision, the RO confirmed the 10 
percent rating for coccygectomy.

In November 1998, the veteran filed a claim for a total 
rating based on unemployability.  He indicated that he was 
receiving monthly VA treatment, and that his disability began 
affecting his ability to work full time in 1986.  He began 
working in 1970, and apparently last worked full time in 
April 1986 as a production supervisor.

Records from the Social Security Administration (SSA) were 
requested by the RO and have been associated with the claims 
file.  These records reflect that the veteran was found to be 
disabled in March 1988 primarily for a right hemiparesis 
secondary to a left brain infarct, although his coccyx-
related disability, severe osteoarthritis of the left knee, 
hypertension, diabetes mellitus, and lumbosacral myositis 
were cited as among his disabilities.

By a July 1999 rating decision, the RO confirmed a 10 percent 
rating for the veteran's coccygectomy, and included L2-L3, 
L3-L4, and L4-L5 bulging discs and degenerative joint disease 
of the lumbar spine in this evaluation.  By the same rating 
decision, the RO also denied entitlement to a total rating 
for individual unemployability.

The veteran indicated his disagreement with this rating 
decision in August 1999 and requested a hearing.  

An August 1999 statement of the case included discussions of 
the laws and regulations pertinent to the veteran's claims.  

He testified at a local hearing in December 1999.  He stated 
that he was not able to stand for more than ten minutes.  He 
had to sit almost all of the time in a wheelchair, or 
otherwise lie down.  He said that he felt discomfort, pain, 
and numbness in his muscles.  He reported having pain in his 
hips and cramps in his thighs.  Sometimes the pain would 
radiate up to his neck or down to his feet.  He could not 
lean his back against a chair.  He would have to be in a 
vertical position all the time.  He would have to stand for 
five minutes, then lie down on a couch.  In other words, the 
veteran had to be moving constantly to relieve the pressure 
on his back.  He was taking pills for his pain and would use 
a "hot pad" on his back.  The veteran was getting all his 
treatment from VA, but would occasionally go to a private 
hospital to get a prescription for pain pills.  

The veteran testified that he last worked at a plant in 1988, 
but that the plant closed.  Moreover, he was not able to 
continue working because his job involved climbing up a water 
reserve tank, and he was not able to climb because of his 
back condition.  According to the veteran, he could have 
continued to work but for the back condition.  No other 
companies would hire him because he was unable to climb 
ladders.  The veteran stated that he was granted benefits 
from the SSA because of his back disability, a leg condition, 
and a "minor brain stroke" (after which he was unable to 
walk).    

In a December 1999 substantive appeal, the veteran asserted 
that his condition had worsened and that he could not work.  

He underwent another VA spine examination in June 2000.  He 
complained of low back pain which had worsened over the 
years.  He denied having any fecal or urinary incontinence.  
He stated that his low back pain was constant and sharp, and 
radiated down to both thighs.  He often complained of back 
stiffness, and a feeling of "electricity" and tingling, 
including down in his anterior left lower extremity.  He also 
stated that he had increased pain while sitting down, and 
when weight was directed at the tail bone area.  He 
experienced morning stiffness and low back pain daily, until 
he used medication and received a rub from his wife.  He said 
the pain was 10 on a 10-point scale and would last for one to 
two hours every day.  The pain would be precipitated by 
awakening in the morning, bending, and lifting.  It would be 
alleviated by rubs and medication.

The veteran used a walker to ambulate and a wheelchair for 
long distances.  He had to sit in an awkward position to 
avoid placing weight directly on his coccyx.  He needed 
assistance to dress and to bathe.  He would bathe sitting 
down in a shower chair.  

Examination revealed back flexion to 20 degrees, extension to 
0 degrees, lateral bending right and left to 10 degrees and 
rotation right and left to 10 degrees.  The veteran had a 
difficult time assuming sitting and standing positions, and 
getting up on the examining table (he evinced severe pain 
when doing this).  His movements were slow and deliberate.  
He had severe spasm and tenderness to palpation at 
paravertebral muscles L1 to S1 bilaterally, and at the 
superior gluteal cleft and various centimeters vertically 
upwards.  He had a mild list toward the right side and 
symmetrical musculature of the back.  There were no visible 
atrophies of the lower extremities.  

An x-ray of the spine revealed moderate degenerative lumbar 
spondylosis and low thoracic spondylosis.  Vertebral body 
height and intervertebral spaces were well preserved.  
Calcification along abdominal aorta walls was observed.  The 
sacroiliac joints were normal.  There was an area of 
increased bone density at the left of the left supra-
acetabular region, probably representing a bone island.  The 
impression was moderate degenerative low thoracic and lumbar 
spondylosis and well-preserved intervertebral spaces.  

By an October 2001 rating decision, the RO increased the 
rating for coccygectomy, L2-3-4-5, bulging discs and 
degenerative joint disease of the lumbar spine, to 40 
percent, effective from November 23, 1998 (the date of his 
claim for increased rating).  By the same rating decision, 
the RO continued to deny entitlement to a total rating for 
individual unemployability. 

An October 2001 supplemental statement of the case included 
discussions of the laws and regulations pertinent to the 
veteran's claims.  In this supplemental statement of the 
case, the RO also determined that it would not refer the case 
to the director of the Compensation and Pension (C & P) 
Service for consideration of assignment of an extraschedular 
evaluation.



II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  
There is no issue as to substantial completeness of the 
veteran's application for an increased rating or a total 
rating based on individual unemployability (TDIU).  The 
veteran has been notified as to the criteria for an increased 
rating and for TDIU.  Those are the issues in this case, and 
the discussions in the July 1999 rating decision, the August 
1999 statement of the case, and the October 2001 supplemental 
statement of the case informed the veteran of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) (2001).  The 
claims file includes records requested and received from the 
SSA, VA outpatient records, reports of VA examinations 
conducted in July 1998, August 1998, and June 2000, and the 
transcript of the veteran's local hearing in December 1999. 

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  A remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The RO notified the veteran of 
the provisions of the VCAA in October 2001.  Although it did 
not cite to the implementing regulations, there is no 
prejudice to the veteran in the Board's citation to the 
regulations, because the regulations do not provide any 
rights or impose any responsibilities other than those 
contained in the VCAA.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

B.  Claim for increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2001).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran was initially assigned a 10 percent rating under 
Diagnostic Code 5298 (removal of coccyx).  Under this 
criteria, when there are no painful residuals following 
partial or complete removal of the coccyx, a noncompensable 
rating is warranted.  A 10 percent rating requires painful 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2001).

However, by the July 1999 rating decision, the RO 
incorporated L2-3-4-5 bulging discs and degenerative joint 
disease of the lumbar spine as part of the veteran's service-
connected disability.  Degenerative joint disease is another 
term for degenerative arthritis, Diagnostic Code 5003.  
Degenerative joint disease is to be evaluated on the basis of 
limitation of motion  of the joints involved.  The veteran's 
current 40 percent rating is under a hyphenated diagnostic 
code, 5298-5292.  Thus, the current rating reflects the 
original injury to the coccyx (Diagnostic Code 5298) and the 
residual condition of limitation of motion (Diagnostic Code 
5292) under which the RO has evaluated the condition.

The current 40 percent evaluation is the maximum schedular 
evaluation for limitation of lumbar spine motion, 
representing severe limitation of motion.  There is no higher 
schedular evaluation that may be assigned under Diagnostic 
Code 5003 or 5292.  Consideration might be given to 
evaluating the lumbar spine disability under Diagnostic Code 
5295, lumbosacral strain.  However, that diagnostic code 
contemplates limitation of motion as well as the other 
symptoms enumerated therein, so the veteran's spine 
disability could not be evaluated under both Diagnostic Code 
5292 and Diagnostic Code 5295.  It would not benefit the 
veteran to be evaluated under Diagnostic Code 5295 instead of 
under Diagnostic Code 5292, because the maximum schedular 
evaluation under either code is 40 percent, and the veteran 
is already evaluated at that level.

However, the veteran's service-connected lumbar spine 
disorder also encompasses bulging discs at several 
intervertebral spaces, and it is thus appropriate to consider 
his evaluation under Diagnostic Code 5293, intervertebral 
disc syndrome.  If the criteria are met, a 60 percent rating 
is available under Diagnostic Code 5293.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and it is warranted when the syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001). 

VAOPGCPREC 36-97 instructs that Diagnostic Code 5293 involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, the veteran cannot be evaluated 
separately under Diagnostic Code 5292 and Diagnostic Code 
5293.  He should, however, be evaluated under the one most 
appropriate to his symptoms and the one most beneficial to 
him.  Furthermore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under this diagnostic code, because 
it contemplates limitation of motion.

During the July 1998 examination, the veteran could not 
perform range of motion movements because of severe loss of 
coordination and balance, although there was objective 
evidence of painful motion in all movements seen.  Ankle 
jerks were absent bilaterally.  He had severe lumbar muscle 
spasm.  During his June 2000 examination, the veteran could 
only flex his back to 20 degrees, and his movements were slow 
and deliberate.  A mild listing toward the right side was 
also seen. The August 1998 CT scan of the lumbar spine 
revealed minimally circumferential bulging discs.  Although 
the June 2000 x-ray reflected well-preserved intervertebral 
spaces, the discs were bulging.  No mention of absent ankle 
jerk was made on the June 2000 examination report, but the 
veteran complained of pain and tingling in the anterior left 
lower extremities, and he had severe spasm and tenderness to 
palpation at paravertebral muscles L1 to S1 bilaterally.  The 
veteran exhibits objective indications of painful motion.  On 
the June 2000 examination, he did not, apparently, have 
absent ankle jerks, but he did have absent ankle jerks and 
diminished knee jerks in July 1998.  Thus, it appears that 
the intervertebral disc syndrome is subject to increasing 
symptomatology on flare-ups.  Given the credible evidence of 
pain with little intermittent relief, severe limitation of 
motion, and persistent symptoms compatible with disc disease, 
and giving the benefit of any reasonable doubt to the 
veteran, it would be appropriate to assign a 60 percent 
evaluation to the veteran's lumbar spine disability under the 
criteria of Diagnostic Code 5293.  Sixty percent is the 
highest rating available under this code.

Assigning the highest schedular rating available under 
Diagnostic Code 5293 effectuates the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), requiring consideration of 38 
C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional 
loss due to pain, etc.) in evaluating a joint rated on 
limitation of motion.

There is no evidence of fracture of a vertebral body 
(Diagnostic Code 5285) or ankylosis of the spine (Diagnostic 
Code 5296), so there would be no basis for assigning a higher 
evaluation under either of these codes.

The Board must still consider the code under which the 
veteran was originally evaluated, Diagnostic Code 5298 
(removal of coccyx).  A service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  

For rating purposes, the lumbosacral and sacroiliac joints 
are considered as one anatomical segment for rating purposes.  
38 C.F.R. § 4.66 (2001).  The coccyx, on the other hand, is 
defined as "the small bone caudad to the sacrum . . . formed 
by union of four (sometimes five or three) rudimentary 
vertebrae, and forming the caudal extremity of the vertebral 
column."  Dorland's Illustrated Medical Dictionary 347 (28th 
ed. 1994).  Thus, the coccyx is a bone structure separate and 
distinct from the sacrum and lumbar spine.  It is not 
described as being composed of vertebrae with discs that 
separate the vertebrae, so disability of that bone would not 
be appropriately be evaluated as intervertebral disc 
syndrome.  As it is a unitary structure, it would not be 
appropriate to evaluate it on limitation of motion.  Removal 
of the coccyx has a separate and discrete diagnostic code 
that applies to it.  Thus, the Board concludes that, since 
the bone is a distinct segment of the spine from the lumbar 
spine, it is appropriately evaluated separately under the 
diagnostic code that applies to it.  The only question is 
whether it is with painful residuals or without them.  On 
examination, the veteran has tenderness to palpation at the 
superior gluteal cleft.  He must sit in an awkward position 
to avoid placing weight directly over the coccyx.  This pain 
and limitation is distinct from the limitation of motion and 
painful motion associated with the lumbar spine disability.  
Accordingly, it is appropriate to assign it a separate 10 
percent disability evaluation under Diagnostic Code 5298.

C.  Entitlement to TDIU

A total disability rating based on individual unemployability 
may be assigned where the scheduler rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a) (2001).  Disabilities arising from a common 
etiology or a single accident are to be considered a single 
disability for purposes of this regulation.  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2001); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

The veteran has one service-connected disability, although it 
is now assigned two separate evaluations.  His lumbar spine 
disability is evaluated 60 percent disabling, and the 
coccygectomy is evaluated 10 percent disabling.  Thus, his 
combined service connected rating for his disability remains 
60 percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings 
Table.  The veteran thus meets the schedular criteria for 
consideration of a TDIU.  

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from his nonservice-connected 
conditions, which place him in a different position from 
other veterans having a 60 percent rating.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran, in light of his service-connected disorder, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The veteran in this case has a spine condition for which he 
has been service connected, although there is no evidence 
that he has sought any outpatient treatment for this 
condition, via private or VA health care providers, in the 
last several years. While the veteran has indicated that his 
back condition has prevented him from working, the SSA 
decision in the claims file, and the veteran's own testimony, 
show that he stopped working primarily as a result of a right 
hemiparesis secondary to a left brain infarct in March 1988.  
In addition, he has renal insufficiency, diabetes mellitus, 
circulatory problems, hypertension, bilateral knee problems, 
and obesity.  The SSA found that, prior to the March 1988 
brain infarct, the veteran's musculoskeletal problems, which 
included his service-connected lumbar spine and coccyx 
disabilities, might restrict him to light work, but that the 
work he had performed prior to the brain infarct was of such 
a nature.  SSA found that it was only since the brain infarct 
that the veteran had been unable to perform the full range of 
sedentary activities.  While the SSA decision is not 
controlling, it is persuasive evidence.

The veteran's application for individual unemployability 
shows that he had a high school education and last worked as 
a production supervisor.  SSA classified this work as light, 
sedentary, and skilled.  SSA found that the veteran was able 
to continue in that type of work in spite of his various 
musculoskeletal disabilities.  However, since his brain 
infarct, he had developed left and right knee difficulties 
and left-sided weakness that left him unable to perform the 
full range of sedentary work activities.

In short, the evidence does not show that the veteran's 
service-connected back disability has prevented him from 
performing the physical and mental acts required for gainful 
employment.  There are thus no circumstances which would 
place the veteran's case in a different position than 
similarly rated veterans.  Van Hoose, supra.  Accordingly, 
the Board finds that a preponderance of the evidence is 
against assigning a total disability rating based on 
individual unemployability in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).



ORDER

Entitlement to a 60 percent rating for L2-3-4-5 bulging discs 
and degenerative joint disease of the lumbar spine is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.

Entitlement to a separate 10 percent rating, under Diagnostic 
Code 5298, for service-connected residuals of coccygectomy is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.  

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

